Citation Nr: 1211958	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-34 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating (evaluation) in excess of 20 percent for osteoarthritis of the right shoulder with rotator cuff tendonitis (right shoulder disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1979 to 
July 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an increased rating in excess of 
20 percent for a right shoulder disability.  

The claim at issue was previously remanded by the Board in June 2011 for further evidentiary development of requesting VA treatment records and a VA compensation examination for a right shoulder disability.  This was accomplished, and the claim was readjudicated in a August 2011 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran has not alleged unemployability due to his service-connected disabilities, and the matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities is not raised by either the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  For the entire increased rating period, the service-connected right (major) shoulder disability more nearly approximated limitation of motion of the right arm midway between the side and shoulder level.

2.  For the entire increased rating period, the service-connected right shoulder disability did not manifest limitation of motion of the right arm that more nearly approximated to 25 degrees from the side; did not manifest recurrent episodes of dislocation or subluxation; and did not manifest malunion, nonunuion, or ankylosis of the right shoulder.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, for the entire increased rating period, the criteria for a disability rating of 30 percent for right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.22, 4.40, 4.45, 4.59, 4.71a, 
DCs 5200-5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in October 2006 that informed of the requirements needed to establish an increased evaluation for a right shoulder disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board also finds that there has been substantial compliance with the VCAA assistance.  The record in this case includes VA examination reports, VA and private treatment records, and lay evidence.  The Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected right shoulder disability.  VA provided the Veteran with examinations in 
November 2006 and July 2011.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected right shoulder disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further assistance is necessary.  See 38 C.F.R. § 3.159(c).

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 
Under DC 5201 (arm, limitation of motion of), a 20 percent rating is available where limitation is at shoulder level.  A 30 percent rating for the dominant shoulder, or a 20 percent rating for the minor shoulder is available where limitation is midway between side and shoulder level.  A 40 percent rating for the dominant shoulder, or a 30 percent rating for the minor shoulder is available where limitation is to 
25 degrees.  Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I (2011).  Plate I under 38 C.F.R. § 4.71a also reveals that shoulder level is equivalent to 90 degrees of shoulder forward flexion or abduction.  

Increased Rating for Right Shoulder Disability

The Veteran is in receipt of a 20 percent rating for service-connected right shoulder disability for the entire increased rating period, under the provisions of 38 C.F.R. 
§ 4.71a, DC 5010-5201.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned).  The Veteran's dominant arm is his right arm, as determined by the November 2006 VA examiner; therefore, the service-connected right shoulder is the major appendage.

After review of the clinical and lay evidence, the Board finds that the evidence is at least in relative equipoise on the question of whether, for the entire increased rating period, the Veteran's service-connected right shoulder disability more nearly approximated limitation of motion of the right arm midway between the side and shoulder level, as required for a 30 percent rating under Diagnostic Code 5201.  The Board reaches such a conclusion after considerations of additional limitations of motion and function of the right shoulder due to pain, stiffness, and weakness of the right shoulder with use, and including limitations that occur during reported flare-ups, as reported by the Veteran (lay evidence) and as indicated upon clinical measures.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.

The November 2006 VA joints examination reflects that the Veteran reported functional limitations of not being able to hold his right arm in a certain position for any length of time, that he experienced pain, stiffness, and weakness in the right shoulder, and that he had weekly severe flare-ups of such right shoulder problems.  The VA examiner recorded that there had been no episodes of subluxation or dislocation and indicated no joint ankylosis.  The diagnosis was severe osteoarthritis of the right shoulder.  

A range of motion summary in November 2006 indicated that the Veteran's right shoulder flexion was 0 to 100 degrees, with pain at the endpoint.  Right abduction was measured as 0 to 93 degrees, with pain at the endpoint.  Right internal rotation was 0 to 60 degrees, with pain at 50 degrees.  Right external rotation was 0 to 80 degrees, with pain at the endpoint.  On repetitive use, the VA examiner indicated that there was additional limitation of motion of 10 degrees reduction in external rotation.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.

In an October 2008 VA Ambulatory Care Note, the Veteran reported increased pain and tenderness of the right shoulder.  The VA examiner reported right shoulder flexion was 0 to 70 degrees and right shoulder abduction was 0 to 70 degrees.  The VA examiner also noted that internal and external rotation testing was not possible due to severe pain.  

The July 2011 VA joints examination reflects that the Veteran suffered functional limitations of not being able to hold his right arm in a certain position for any length of time.  The Veteran reported that he experienced pain, stiffness, and weakness in the right shoulder.  The VA examiner reported no flare-ups, but did report guarding of movement.  The VA examiner also reported no episodes of subluxation or dislocation and no joint ankylosis.  The diagnosis was degenerative joint disease of the right acromioclavicular joint.  

A range of motion summary in July 2011 indicated that the Veteran's right flexion was 0 to 105 degrees, without pain.  Right abduction was 0 to 90 degrees, without pain.  Right internal rotation was 0 to 45 degrees, without pain.  Right external rotation was 0 to 90 degrees, without pain.  On repetitive use, the VA examiner indicated that there was additional limitation of motion of 20 degrees reduction in internal rotation.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.

It is only by resolving reasonable doubt in the Veteran's favor that the Board finds that, for the entire increased rating period, the criteria for a disability rating of 30 percent for right shoulder disability have been met under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  In reaching the conclusion that right shoulder disability more nearly approximated limitation of motion of the right arm midway between the side and shoulder level, as required for a 30 percent rating under Diagnostic Code 5201, the Board has considered the additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint, and during flare-ups as reported by the Veteran.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Here, the Board notes the Veteran's reported impairment of function and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For example, the November 2006 and July 2011 VA examination reports, as well as treatment record entry, reflect actual clinical measures of ranges of motion at or above the shoulder level before limitation by pain.  It is only with consideration of the Veteran's reported functional loss of use of the right shoulder, including due to pain, stiffness, and weakness in the right shoulder, and including during weekly severe flare-ups of such right shoulder problems, that the evidence shows limitation of motion or function of the right shoulder that more nearly approximates limitation of motion of the right arm midway between the side and shoulder level that is required for a 30 percent rating.  

Other DCs of 38 C.F.R. § 4.71a have been considered, but do not permit a rating greater than 30 percent for the right shoulder disability.  DC 5202 provides a 
30 percent rating for infrequent and frequent recurrent dislocation of the scapulohumeral joint of the major shoulder, and a 50 percent rating for fibrous union of the major shoulder.  There has been no clinical notation or assertion on the part of the Veteran that his right shoulder is subject to recurrent dislocation, or that there is nonunion, malunion, or ankylosis of the joint, or fibrous union.  The maximum rating under DC 5203 for impairment of the clavicle or scapula is 
20 percent; therefore, DC 5203 would not provide an increased rating.  

For these reasons, and with consideration of additionally limiting factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, and by resolving reasonable doubt in the Veteran's favor, the Board finds the criteria for a rating of 30 percent for right shoulder disability have been more nearly approximated for the entire increased rating period.  38 C.F.R. §§ 4.3, 4.7.  The Veteran's right shoulder (dominant) disability has been manifested by range of motion that more nearly approximates limitation of motion of the right arm midway between side and shoulder level as required for a 30 percent disability rating under DC 5201.  

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

Concerning the issue of an increased rating for a right shoulder disability, the Board finds that the schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected right shoulder disability.  The service-connected right shoulder disability rating criteria specifically provide for ratings based on the presence of painful arthritis and limitation of motion of the right shoulder (including due to pain and other orthopedic factors; see 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca).  Because the schedular rating criteria is adequate to rate the Veteran's service-connected right shoulder disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An increased disability rating for a right shoulder disability of 30 percent, but no higher, for the entire increased rating period, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


